August 23, 2016




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                             LAURIE POE, Appellant

NO. 14-15-00674-CV                           V.

                  OMNI FLOW COMPUTERS, INC., Appellee
                    ________________________________

       This cause, an appeal from the judgment in favor of appellee, Omni Flow
Computers, Inc., signed June 23, 2015, was heard on the transcript of the record.
We have inspected the record and find the trial court erred in granting summary
judgment on appellant Laurie Poe’s claims for unpaid commissions from the first
quarter of 2012 over which the Texas Workforce Commission lacked jurisdiction.
We therefore order that the portion of the judgment that granted summary
judgment on those claims is REVERSED and ordered severed and REMANDED
for proceedings in accordance with this court’s opinion.

    Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.